


Exhibit 10.3

 

14th April 2009

 

Howard Watson

[ADDRESS INTENTIONALLY OMITTED]

 

WITHOUT PREJUDICE

 

Dear Howard,

 

Compromise Agreement

 

I refer to our discussions concerning the termination of your employment with
Virgin Media Limited (“the Company”).  The purpose of this Agreement is to set
out the terms which the Company is prepared to offer you and which are as
follows:

 


1        YOUR EMPLOYMENT WITH THE COMPANY WILL TERMINATE ON 8 MAY 2009 (“THE
TERMINATION DATE”).


 


2        YOU WILL UNTIL THE TERMINATION DATE FAITHFULLY AND DILIGENTLY PERFORM
YOUR DUTIES UNDER THIS AGREEMENT AND YOUR CONTRACT OF EMPLOYMENT AS WELL AS SUCH
OTHER REASONABLE DUTIES OR DIRECTIONS GIVEN BY THE COMPANY.  IF YOU BREACH IN
ANY MATERIAL RESPECT ANY OF THE TERMS OF THIS AGREEMENT OR YOUR CONTRACT OF
EMPLOYMENT OR IF YOU ARE GUILTY OF ANY SERIOUS MISCONDUCT OR ANY OTHER CONDUCT
WHICH AFFECTS OR IS LIKELY TO AFFECT PREJUDICIALLY THE INTERESTS OF THE COMPANY,
THE COMPANY MAY TERMINATE THIS AGREEMENT WITH IMMEDIATE EFFECT AND WITHOUT
MAKING AND/OR INCURRING ANY LIABILITY FOR THE PAYMENTS REFERRED TO IN THIS
AGREEMENT.


 


3        SUBJECT TO PARAGRAPH 2 ABOVE, ON THE NEXT AVAILABLE PAYROLL RUN AFTER
THE TERMINATION DATE THE COMPANY WILL PAY INTO THE BANK ACCOUNT INTO WHICH YOUR
SALARY IS NORMALLY PAID ALL OUTSTANDING PAYMENTS OWED TO YOU IN RESPECT OF YOUR
BASIC SALARY AND OTHER CONTRACTUAL BENEFITS UP TO AND INCLUDING THE TERMINATION
DATE (LESS TAX, NATIONAL INSURANCE AND ANY EMPLOYEE PENSION CONTRIBUTIONS).


 

Subject to the Company’s receipt of this Agreement signed by you and your
independent advisor by the Termination Date, you will also be paid the following
payments less any tax and national insurance and pension contributions:

 


3.1          A SUM IN LIEU OF (AT THE DATE OF THIS AGREEMENT) EIGHT DAYS OF
ACCRUED, BUT UNTAKEN, HOLIDAY PRO RATA TO THE TERMINATION DATE;


 

--------------------------------------------------------------------------------


 


3.2          A SUM IN LIEU OF 28 DAYS HOLIDAY WHICH WOULD HAVE ACCRUED DURING
YOUR NOTICE PERIOD (£35,538, THIRTY FIVE THOUSAND, FIVE HUNDRED AND THIRTY EIGHT
POUNDS);


 


3.3          A PAYMENT OF £330,000 (THREE HUNDRED AND THIRTY THOUSAND POUNDS)
REPRESENTING THE SALARY THAT WOULD HAVE BEEN PAID TO YOU DURING YOUR NOTICE
PERIOD;


 


3.4          A PAYMENT OF £13,858.00 (THIRTEEN THOUSAND EIGHT HUNDRED AND FIFTY
EIGHT POUNDS) IN RESPECT OF CAR ALLOWANCE PAYMENTS TOGETHER WITH HEALTH AND
DENTAL CARE BENEFITS THAT WOULD HAVE BEEN APPLICABLE DURING YOUR NOTICE PERIOD;


 


3.5          A PAYMENT OF £3,000 (THREE THOUSAND POUNDS) IN LIEU OF YOUR FUEL
ALLOWANCE DURING YOUR NOTICE PERIOD;


 


3.6          SUBJECT TO THE RULES OF THE PENSION SCHEME, TO ITS REGISTERED
STATUS NOT BEING PREJUDICED AND TO SUCH LIMITS ON (AND OTHER PROVISIONS RELATING
TO) CONTRIBUTIONS AND BENEFITS (AND/ OR THE TAX RELIEF THEREON) AS APPLY FROM
TIME TO TIME IN ACCORDANCE WITH, AS THE SCHEME MAY BE, THE SCHEME’S OWN RULES OR
THE PREVAILING PRACTICE OF HM REVENUE & CUSTOMS OR THE PROVISIONS OF THE FINANCE
ACT 1984, THE COMPANY WILL PROCURE THAT A PAYMENT OF £15,750 (FIFTEEN THOUSAND
SEVEN HUNDRED AND FIFTY POUNDS) IS MADE TO THE TRUSTEES OR MANAGERS OF THE
PENSION SCHEME, TO AUGMENT YOUR BENEFITS FROM IT, IN LIEU OF THE COMPANY’S
CONTRIBUTIONS WHICH WOULD HAVE OTHERWISE BEEN MADE ON OR AFTER THE TERMINATION
DATE IN RESPECT OF YOUR MEMBERSHIP OF IT.  AT THE TERMINATION DATE, YOU WILL
RECEIVE £39,750 (THIRTY NINE THOUSAND SEVEN HUNDRED AND FIFTY POUNDS) (BEING THE
COMPANY’S PENSION CONTRIBUTIONS IN EXCESS OF THE SALARY CAP) PAID IN CASH, TO
THE EXTENT THAT YOU HAVE NOT ALREADY ELECTED BY NOTICE IN WRITING THAT THE WHOLE
OR PART OF THAT AMOUNT SHALL BE PAID BY THE COMPANY INTO THE SCHEME.   ANY
PAYMENT INTO THE SCHEME BY THE COMPANY HEREUNDER IS CONDITIONAL UPON AND SUBJECT
TO YOU MAKING PAYMENT TO THE SCHEME OF £10,500 (TEN THOUSAND FIVE HUNDRED
POUNDS) IN RESPECT OF THE PENSION CONTRIBUTIONS YOU WOULD OTHERWISE HAVE MADE
DURING THE NOTICE PERIOD.


 


3.7          ALL PAYMENTS UNDER PARAGRAPHS 3.1 — 3.6 ABOVE WILL BE PAID INTO THE
BANK ACCOUNT INTO WHICH YOUR SALARY IS NORMALLY PAID ON THE NEXT AVAILABLE
PAYROLL RUN AND AFTER YOUR FORM P45 HAS BEEN ISSUED.


 


4        THE COMPANY FURTHER AGREES TO PAY YOU AND YOU AGREE TO ACCEPT THE SUM
OF £279,231 (TWO HUNDRED AND SEVENTY NINE THOUSAND, TWO HUNDRED AND THIRTY ONE
POUNDS) BY WAY OF COMPENSATION FOR THE TERMINATION OF YOUR EMPLOYMENT.  THE
FIRST £30,000 OF THIS PAYMENT WILL BE PAID WITHOUT DEDUCTION OF TAX OR NATIONAL
INSURANCE BUT THE COMPANY WILL DEDUCT TAX AT YOUR NORMAL RATE FROM THE BALANCE
OF ANY PAYMENT OVER £30,000.  THIS PAYMENT WILL BE MADE SUBJECT TO THE COMPANY’S
RECEIPT OF THIS AGREEMENT SIGNED BY YOU AND YOUR INDEPENDENT ADVISER BY THE
TERMINATION DATE.  OTHER THAN THE TAX AND NATIONAL INSURANCE REFERRED TO ABOVE,
YOU WILL INDEMNIFY THE COMPANY IN RESPECT OF ANY FURTHER TAX OR EMPLOYEE
NATIONAL INSURANCE (TOGETHER WITH INTEREST AND/OR ANY PENALTIES FOR WHICH THE 
COMPANY HAS TO ACCOUNT TO THE INLAND REVENUE) PAYABLE IN RESPECT OF THIS
PAYMENT.


 

--------------------------------------------------------------------------------


 


5        ALL YOUR OPTIONS WHICH HAVE VESTED, BUT ARE UNEXERCISED AT OR ON THE
TERMINATION DATE WILL BE EXERCISABLE (IN RELATION TO YOUR VIRGIN MEDIA OPTIONS)
FOR A PERIOD OF THREE MONTHS (AND IN RELATION TO YOUR ‘TELEWEST’ OPTIONS) FOR A
PERIOD OF 60 DAYS FROM THE TERMINATION DATE (THE “EXERCISE PERIOD”), PROVIDED
THAT YOU HAVE NOT BEEN TERMINATED FOR CAUSE. ALL YOUR UNVESTED STOCK OPTIONS OR
ANY VESTED STOCK OPTIONS THAT HAVE NOT BEEN EXERCISED WILL LAPSE AND BE
FORFEITED, IN RESPECT OF THE FORMER ON THE TERMINATION DATE AND IN RESPECT OF
THE LATTER ON THE EXPIRY OF THE EXERCISE PERIOD.  THE TERMS OF YOUR STOCK
OPTIONS WILL CONTINUE IN FULL FORCE AND EFFECT.


 


6        IN ACCORDANCE WITH THE TERMS OF YOUR RESTRICTED STOCK UNIT AGREEMENT,
YOU WILL NOT RECEIVE ANY PAYMENT OR AWARD IN RESPECT OF YOUR RESTRICTED STOCK
UNIT AGREEMENTS DATED 16 MAY 2007 (2007/2009 LTIP) OR 14 APRIL 2008 (2008/2010
LTIP).


 


7        YOU AUTHORISE THE COMPANY TO DEDUCT ANY SUMS DUE TO THE COMPANY FROM
YOU FROM THE MONIES PAYABLE UNDER THIS AGREEMENT.


 


8        THE COMPANY WILL ARRANGE FOR OUTPLACEMENT COUNSELLING SERVICES TO BE
AVAILABLE TO YOU FROM THE TERMINATION DATE BY THE COMPANY’S AUTHORISED PROVIDER
OF SUCH SERVICES UP TO A MAXIMUM VALUE OF £10,000 (TEN THOUSAND POUNDS).  THE
COMPANY WILL ARRANGE FOR IT TO BE BILLED DIRECTLY FOR THOSE SERVICES.


 


9        YOU WILL NOT BE ELIGIBLE FOR ANY PAYMENT IN RESPECT OF THE 2009 GROUP
BONUS SCHEME.


 


10      YOU AGREE THAT YOU WILL REMAIN BOUND BY THE RESTRICTIVE COVENANTS SET
OUT IN CLAUSE 28 OF YOUR EXECUTIVE SERVICE AGREEMENT DATED 27 FEBRUARY 2008 AND
THAT THESE COVENANTS WILL REMAIN IN FULL FORCE AND EFFECT FOLLOWING THE
TERMINATION DATE.


 


11      YOU SHALL NOT, AND THE COMPANY SHALL USE REASONABLE ENDEAVOURS TO ENSURE
THAT ITS EMPLOYEES AND OFFICERS SHALL NOT, MAKE ANY ADVERSE OR DEROGATORY
COMMENT ABOUT EACH OTHER OR DO ANYTHING WHICH SHALL, OR MAY, BRING THE COMPANY,
ITS DIRECTORS OR EMPLOYEES, OR YOURSELF INTO DISREPUTE.


 


12      YOU SHOULD SUBMIT YOUR FINAL EXPENSES CLAIM, IF ANY, MADE UP TO THE
TERMINATION DATE WITHIN 14 DAYS OF THE TERMINATION DATE.  YOU WILL BE REIMBURSED
FOR ALL EXPENSES REASONABLY INCURRED BY YOU IN THE PROPER PERFORMANCE OF YOUR
DUTIES IN ACCORDANCE WITH NORMAL COMPANY GUIDELINES.


 


13      YOU CONFIRM THAT YOU WILL RETURN BY THE TERMINATION DATE TO THE COMPANY:
ALL BOOKS, DOCUMENTS, PAPERS, CREDIT CARDS, KEYS, COMPUTERS, MOBILE TELEPHONES
AND ALL OTHER PROPERTY IN WHATEVER FORM BELONGING TO OR RELATING TO THE BUSINESS
OF THE COMPANY OR ANY GROUP COMPANY OR ANY OF THEIR SUPPLIERS OR AGENTS.  YOU
FURTHER CONFIRM YOU WILL IMMEDIATELY DELETE ON THE TERMINATION DATE FROM THE
HARD DISK OF ANY PERSONAL COMPUTER USED BY YOU (EXCEPT COMPUTERS IN THE
COMPANY’S OWNERSHIP, POSSESSION OR CONTROL) ALL DOCUMENTS AND INFORMATION
BELONGING TO, OBTAINED FROM, OR PREPARED FOR THE COMPANY OR ANY GROUP COMPANY OR
ANY OF THEIR OR ANY OF THEIR SUPPLIERS OR AGENTS.


 


14      THE COMPANY WILL PROVIDE A REFERENCE IN THE FORM ATTACHED TO THIS
AGREEMENT AT APPENDIX A AND WILL DEAL WITH ANY RELATED ENQUIRY IN A MANNER WHICH
IS CONSISTENT WITH THE TERMS OF THE REFERENCE PROVIDED THAT NOTHING IN THIS


 

--------------------------------------------------------------------------------


 


AGREEMENT WILL FETTER THE COMPANY’S OBLIGATION TO GIVE FULL DISCLOSURE AS
REQUIRED BY LAW OR STATUTORY OR REGULATORY AUTHORITY.  THE COMPANY RESERVES THE
RIGHT TO AMEND AND/OR ADD TO THE REFERENCE IN ORDER TO MEET SUCH OBLIGATION
AND/OR AS A RESULT OF INFORMATION WHICH COMES TO LIGHT AFTER THE DATE OF THIS
AGREEMENT.


 


15      YOU SHALL NOT, EXCEPT AS MAY BE REQUIRED BY LAW, DIVULGE TO ANY PERSON
WHATSOEVER OR OTHERWISE MAKE USE OF ANY TRADE SECRET OR ANY CONFIDENTIAL
INFORMATION CONCERNING THE BUSINESS OR FINANCES OF THE COMPANY OR ANY GROUP
COMPANY OR ANY OF THEIR DEALINGS, TRANSACTIONS OR AFFAIRS OR ANY SUCH
CONFIDENTIAL INFORMATION CONCERNING THEIR SUPPLIERS, AGENTS, OR CUSTOMERS EXCEPT
INSOFAR AS ANY TRADE SECRET OR CONFIDENTIAL INFORMATION MAY HAVE COME INTO THE
PUBLIC DOMAIN (OTHERWISE THAN AS A RESULT OF ANY BREACH OF ANY OBLIGATIONS MADE
BY YOU TO THE COMPANY).  IN ADDITION, YOU WILL KEEP THE TERMS OF THIS AGREEMENT
AND ALL DISCUSSIONS AND OTHER CORRESPONDENCE ON THIS SUBJECT CONFIDENTIAL AND
WILL NOT DISCLOSE THEM TO ANY THIRD PARTY OTHER THAN AS REQUIRED BY LAW OR BY
REGULATORY AUTHORITIES OR IN ORDER TO INSTRUCT YOUR PROFESSIONAL ADVISOR OR
IMMEDIATE FAMILY WHO HAVE AGREED TO BE BOUND BY THE RESTRICTION.


 


16      PROVIDED THAT A COMPROMISE AGREEMENT IS REACHED AND SIGNED BETWEEN THE
PARTIES, THE COMPANY WILL PAY YOUR REASONABLE LEGAL COSTS FOR LEGAL ADVICE AS TO
THE TERMS AND EFFECT OF THIS AGREEMENT UP TO A MAXIMUM OF £1000 (EXCLUSIVE OF
VAT).  PAYMENT WILL BE MADE DIRECT TO YOUR RELEVANT INDEPENDENT LEGAL ADVISOR
SUBJECT TO RECEIPT OF AN APPROPRIATE VAT INVOICE ADDRESSED TO THE COMPANY FROM
YOUR LEGAL ADVISOR.  THE INVOICE SHOULD BE ADDRESSED TO VIRGIN MEDIA LIMITED AND
MARKED FOR THE ATTENTION OF ELISA NARDI AT MEDIA HOUSE, BARTLEY WOOD BUSINESS
PARK, HOOK, HAMPSHIRE, RG27 9UP.


 


17      YOU WARRANT THAT:


 


17.1        YOU HAVE NOT WITHHELD OR FAILED TO DISCLOSE ANY MATERIAL FACT
CONCERNING THE PERFORMANCE OF YOUR DUTIES WITH THE COMPANY AND/OR THE GROUP OR
ANY BREACH OF ANY MATERIAL TERM (EXPRESS OR IMPLIED) OF YOUR CONTRACT OF
EMPLOYMENT WHICH WOULD HAVE ENTITLED THE COMPANY TO HAVE DISMISSED YOU
SUMMARILY;


 


17.2        YOU HAVE INSTRUCTED YOUR RELEVANT INDEPENDENT LEGAL ADVISOR TO
ADVISE AS TO WHETHER YOU HAVE OR MAY HAVE ANY CLAIMS, INCLUDING STATUTORY
CLAIMS, AGAINST THE COMPANY OR ANY GROUP COMPANY ARISING OUT OF OR IN CONNECTION
WITH YOUR EMPLOYMENT OR ITS TERMINATION;


 


17.3        YOU HAVE MADE A FULL AND FRANK DISCLOSURE TO YOUR RELEVANT
INDEPENDENT LEGAL ADVISOR OF ALL FACTS AND MATTERS WHICH COULD LEAD TO SUCH
CLAIMS WITH THE EXPRESS INTENTION THAT ALL SUCH CLAIMS BE COMPROMISED FULLY AND
EFFECTIVELY;


 


17.4        YOU HAVE BEEN ADVISED BY YOUR RELEVANT INDEPENDENT LEGAL ADVISOR
FOLLOWING CONSIDERATION OF (A) TO (EE) BELOW THAT:


 


17.4.1             YOUR CLAIMS OR PARTICULAR COMPLAINTS AGAINST THE COMPANY OR
ANY GROUP COMPANY, WHETHER STATUTORY OR OTHERWISE, ARE THOSE SET OUT BELOW AT
(A) TO (EE) WHICH ARE MARKED “YES” AS FOLLOWS:-

 

--------------------------------------------------------------------------------


 

(a)

 

breach of contract

 

Yes

 

 

 

 

 

(b)

 

wrongful dismissal

 

Yes

 

 

 

 

 

(c)

 

unfair dismissal

 

Yes

 

 

 

 

 

(d)

 

unlawful detriment under the Employment Rights Act 1996

 

No

 

 

 

 

 

(e)

 

any other claim pursuant to the Employment Rights Act 1996

 

No

 

 

 

 

 

(f)

 

statutory redundancy payment

 

No

 

 

 

 

 

(g)

 

unlawful deductions from wages under the Employment Rights Act 1996

 

No

 

 

 

 

 

(h)

 

sex discrimination whether direct, indirect, by way of harassment or
victimisation

 

No

 

 

 

 

 

(i)

 

race discrimination whether direct, indirect, by way of harassment or
victimisation

 

No

 

 

 

 

 

(j)

 

disability discrimination whether direct discrimination, disability-related
discrimination, failure to make reasonable adjustments, by way of harassment or
victimisation

 

No

 

 

 

 

 

(k)

 

discrimination on the grounds of sexual orientation whether direct, indirect, by
way of harassment or victimisation

 

No

 

 

 

 

 

(l)

 

discrimination on the grounds of religion or belief whether direct, indirect, by
way of harassment or victimisation

 

No

 

 

 

 

 

(m)

 

discrimination on the grounds of age whether direct, indirect by way of
harassment or victimisation

 

No

 

 

 

 

 

(n)

 

equal pay under the Equal Pay Act 1970

 

No

 

 

 

 

 

(o)

 

under the Trade Union and Labour Relations (Consolidation) Act 1992 (as amended)

 

No

 

 

 

 

 

(p)

 

working time or holiday pay under the Working Time Regulations 1998

 

No

 

 

 

 

 

(q)

 

failure to pay the national minimum wage under the National Minimum Wage Act
1998

 

No

 

 

 

 

 

(r)

 

under and/or concerning the Public Interest Disclosure Act 1998

 

No

 

 

 

 

 

(s)

 

under and/or concerning the Employment

 

No

 

--------------------------------------------------------------------------------


 

 

 

Relations Act 1999

 

 

 

 

 

 

 

(t)

 

discrimination on the grounds of being a part-time worker under the Part-Time
Workers (Prevention of Less Favourable Treatment) Regulations 2000 or otherwise

 

No

 

 

 

 

 

(u)

 

discrimination on the grounds of being a fixed-term employee under the
Fixed-Term Employees (Prevention of Less Favourable Treatment) Regulations 2002
or otherwise

 

No

 

 

 

 

 

(v)

 

under and/or concerning the Transfer of Undertaking (Protection of Employment)
Regulations 1981 (as amended)

 

No

 

 

 

 

 

(w)

 

for physical or psychiatric illness or injury (and all losses therefrom)
relating to any acts of discrimination

 

No

 

 

 

 

 

(x)

 

any stress-related claims and/or any claims relating to depression or other
mental illness and all losses arising therefrom

 

No

 

 

 

 

 

(y)

 

in relation to any personal injuries

 

No

 

 

 

 

 

(z)

 

harassment under the Protection from Harassment Act 1997

 

No

 

 

 

 

 

(aa)

 

under and/or concerning the Data Protection Act 1998

 

No

 

 

 

 

 

(bb)

 

under and/or concerning the Transnational Information and Consultation of
Employees Regulations 1999

 

No

 

 

 

 

 

(cc)

 

under and/or concerning the Information and Consultation of Employees
Regulations 2004

 

No

 

 

 

 

 

(dd)

 

under and/or concerning the Human Rights 1998

 

No

 

 

 

 

 

(ee)

 

arising as a consequence of the United Kingdom’s membership of the European
Union; and

 

No

 


17.4.2             YOU ARE NOT AWARE OF ANY FACTS OR CIRCUMSTANCES THAT MAY GIVE
RISE TO A CLAIM AGAINST THE COMPANY OR ANY GROUP COMPANY OR THEIR OFFICERS OR
EMPLOYEES OTHER THAN THOSE CLAIMS THAT YOU AND YOUR RELEVANT INDEPENDENT LEGAL
ADVISOR HAVE RAISED WITH THE COMPANY (WHETHER ON A WITHOUT PREJUDICE BASIS OR
OTHERWISE, AND WHETHER EXPRESSLY OR BY IMPLICATION) INCLUDING THOSE CLAIMS
MARKED “YES” SET OUT FROM (A) TO (EE) ABOVE.

 

--------------------------------------------------------------------------------


 


17.5                         YOU HAVE NOT PRESENTED A CLAIM FORM TO AN OFFICE OF
THE EMPLOYMENT TRIBUNALS OR ISSUED A CLAIM IN THE HIGH COURT OR COUNTY COURT OR
ANY OTHER AUTHORITATIVE BODY IN ANY JURISDICTION IN THE WORLD IN RESPECT OF ANY
CLAIM IN CONNECTION WITH YOUR EMPLOYMENT OR ITS TERMINATION INCLUDING ANY CLAIM
FOR A PROTECTIVE AWARD UNDER THE TRANSFER OF UNDERTAKINGS (PROTECTION OF
EMPLOYMENT) REGULATIONS 1981 OR UNDER THE TRADE UNION AND LABOUR RELATIONS
(CONSOLIDATION) ACT 1992 AND YOU UNDERTAKE THAT NEITHER YOU NOR ANYONE ACTING ON
YOUR BEHALF WILL PRESENT OR ISSUE SUCH AN APPLICATION OR CLAIM.


 


17.6                         YOU HAVE NOT FAILED TO DISCLOSE ANY PERSONAL
INJURIES IN RELATION TO WHICH YOU REASONABLY BELIEVE YOU COULD CLAIM AGAINST THE
COMPANY AND/OR THE GROUP.


 


17.7                         YOU HAVE ACTED IN THE BEST INTERESTS OF THE COMPANY
AND ANY GROUP COMPANY AND HAVE NOT KNOWINGLY COMMITTED ANY BREACH OF DUTY OF ANY
KIND OWED TO THE COMPANY.


 


18                  THESE TERMS WHICH ARE OFFERED WITHOUT ANY ADMISSION OF
LIABILITY AND WHICH YOU AGREE TO ACCEPT IN CONSIDERATION FOR THE PAYMENT
SPECIFIED IN THIS AGREEMENT ARE IN FULL AND FINAL SETTLEMENT OF:


 


18.1                         THE CLAIMS LISTED ABOVE AND MARKED “YES”; AND


 


18.2                         ANY AND ALL CLAIMS AND RIGHTS OF ACTION (WHETHER
UNDER STATUTE, CONTRACT, COMMON LAW OR OTHERWISE) IN ANY JURISDICTION IN THE
WORLD INCLUDING BUT NOT LIMITED TO A CLAIM FOR BREACH OF CONTRACT, UNFAIR
DISMISSAL AND ANY OTHER CLAIM WHICH COULD BE BROUGHT IN AN EMPLOYMENT TRIBUNAL
OR ANY OTHER COURT OF COMPETENT JURISDICTION PURSUANT TO THE EMPLOYMENT RIGHTS
ACT 1996, THE EMPLOYMENT RELATIONS ACT 1999, THE SEX DISCRIMINATION ACT 1975,
THE EQUAL PAY ACT 1970, ARTICLE 141 OF THE TREATY OF ROME, THE RACE RELATIONS
ACT 1976, THE DISABILITY DISCRIMINATION ACT 1995,  THE TRADE UNION AND LABOUR
RELATIONS (CONSOLIDATION) ACT 1992, THE WORKING TIME REGULATIONS 1998, THE
NATIONAL MINIMUM WAGE ACT 1998, THE TRANSFER OF UNDERTAKINGS (PROTECTION OF
EMPLOYMENT) REGULATIONS 1981 AS AMENDED, THE PART TIME WORKERS (PREVENTION OF
LESS FAVOURABLE TREATMENT) REGULATIONS 2000, THE FIXED TERM EMPLOYEES
(PREVENTION OF LESS FAVOURABLE TREATMENT) REGULATIONS 2002, THE EMPLOYMENT
EQUALITY (SEXUAL ORIENTATION) REGULATIONS 2003, THE EMPLOYMENT EQUALITY
(RELIGION OR BELIEF) REGULATIONS 2003, THE EMPLOYMENT EQUALITY (AGE) REGULATIONS
2006 THE TRANSNATIONAL INFORMATION AND CONSULTATION OF EMPLOYEES REGULATIONS
1999, THE INFORMATION AND CONSULTATION OF EMPLOYEES REGULATIONS 2004, THE DATA
PROTECTION ACT 1998, THE PUBLIC INTEREST DISCLOSURE ACT 1998, THE PROTECTION
FROM HARASSMENT ACT 1997, ANY CLAIMS FOR PHYSICAL OR PSYCHIATRIC ILLNESS OR
INJURY (AND ALL LOSSES THEREFROM) RELATING TO ANY ACTS OF DISCRIMINATION AND ANY
STRESS-RELATED CLAIMS AND/OR OTHER CLAIMS RELATING TO DEPRESSION OR OTHER MENTAL
ILLNESS AND ALL LOSSES ARISING THEREFROM AND ANY CLAIMS FOR PERSONAL INJURY OF
WHICH YOU ARE AWARE AT THE DATE OF THIS AGREEMENT WHICH YOU HAVE OR MAY HAVE
AGAINST THE COMPANY OR ANY GROUP COMPANY, ITS OR THEIR OFFICERS, EMPLOYEES,
SHAREHOLDERS, OR INVESTORS (OR ANY REPRESENTATIVES OF THE FOREGOING) ARISING
FROM OR CONNECTED WITH YOUR EMPLOYMENT OR HOLDING OF ANY OFFICE WITH THE COMPANY
OR ANY GROUP COMPANY, ITS TERMINATION, OR ANY OTHER MATTER


 

--------------------------------------------------------------------------------


 


CONCERNING THE COMPANY PROVIDED ALWAYS THAT THIS WAIVER SHALL NOT APPLY TO ANY
PENSION RIGHTS OR PENSION BENEFITS (IF ANY) WHICH HAVE ACCRUED TO YOU UP TO THE
TERMINATION DATE, NOR SHALL IT APPLY TO ANY OTHER PERSONAL INJURY CLAIMS OF
WHICH YOU ARE NOT AWARE AT THE DATE OF SIGNING THIS AGREEMENT OR SHOULD NOT
REASONABLY BE EXPECTED TO BE AWARE OF AT THE DATE OF SIGNING THIS AGREEMENT NOR
IN RESPECT OF YOUR RIGHT TO ENFORCE THIS AGREEMENT.


 


19                  YOU ACKNOWLEDGE AND AGREE THAT THE COMPANY HAS AGREED THESE
TERMS IN RELIANCE ON THE UNDERTAKINGS, REPRESENTATIONS AND WARRANTIES SET OUT IN
THIS AGREEMENT. IN THE EVENT THAT, IN BREACH OF THIS AGREEMENT, YOU DO PRESENT A
CLAIM FORM TO AN OFFICE OF THE EMPLOYMENT TRIBUNALS OR ISSUE A CLAIM IN THE HIGH
COURT OR COUNTY COURT OR ANY OTHER AUTHORITATIVE BODY IN ANY JURISDICTION IN THE
WORLD IN RESPECT OF ANY CLAIM IN CONNECTION WITH YOUR EMPLOYMENT OR ITS
TERMINATION OTHER THAN FOR ENFORCING THE TERMS OF THIS AGREEMENT, YOU AGREE THAT
ANY PAYMENTS MADE TO YOU UNDER PARAGRAPHS 3.1 -3.6 AND 4 OF THIS AGREEMENT MUST
BE REPAID TO THE COMPANY IMMEDIATELY AND WILL BE RECOVERABLE BY THE COMPANY AS A
DEBT.


 


20                  THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 SHALL APPLY
TO THIS AGREEMENT TO THE EXTENT (BUT NO MORE) THAN AS SET OUT IN THIS
PARAGRAPH.  ANY THIRD PARTY SHALL BE ENTITLED TO ENFORCE THE BENEFITS CONFERRED
ON IT BY THIS AGREEMENT.  THE CONSENT OF A THIRD PARTY SHALL NOT BE REQUIRED FOR
THE VARIATION OR TERMINATION OF THIS AGREEMENT EVEN IF THAT VARIATION OR
TERMINATION AFFECTS THE BENEFITS CONFERRED ON ANY THIRD PARTY.  FOR THE PURPOSES
OF THIS AGREEMENT “THIRD PARTY” MEANS ANY COMPANY IN THE GROUP OR ANY EMPLOYEE,
AGENT OR OFFICER OF ANY GROUP COMPANY.


 


21                  YOU CONFIRM THAT YOU HAVE RECEIVED INDEPENDENT LEGAL ADVICE
FROM LOUISE BROWN, HALEBURY LAW, 3 WIGMORE PLACE, LONDON, W1U 2LN AS TO THE
TERMS AND EFFECT OF THIS AGREEMENT AND HAVE DISCUSSED WITH YOUR INDEPENDENT
ADVISOR YOUR ABILITY TO PURSUE CLAIMS AS LISTED (A) TO (EE) ABOVE AND IN
PARTICULAR THE EFFECT OF THIS AGREEMENT ON YOUR ABILITY TO PURSUE YOUR RIGHTS
BEFORE AN EMPLOYMENT TRIBUNAL OR ANY OTHER COURT.


 

Louise Brown is a relevant independent adviser (within the meaning of section
203 of the Employment Rights Act 1996) and there was in force when she gave the
advice referred to in this paragraph cover under a contract of insurance or an
indemnity provided for members of a profession or professional body covering the
risk of a claim by you in respect of loss arising in consequence of this advice.

 


22                  THIS AGREEMENT SATISFIES THE CONDITIONS FOR REGULATING
COMPROMISE AGREEMENTS UNDER  SECTION 203 OF THE EMPLOYMENT RIGHTS ACT 1996,
SECTION 14 OF THE EMPLOYMENT RELATIONS ACT 1999, SCHEDULE 3A OF THE DISABILITY
DISCRIMINATION ACT 1995, SECTION 77 OF THE SEX DISCRIMINATION ACT 1975, SECTION
72 OF THE RACE RELATIONS ACT 1976, SECTION 288 OF THE TRADE UNION AND LABOUR
RELATIONS (CONSOLIDATION) ACT 1992, REGULATION 35 OF THE WORKING TIME
REGULATIONS 1998, SECTION 49 OF THE NATIONAL MINIMUM WAGE ACT 1998, REGULATION 9
OF THE PART TIME WORKERS (PREVENTION OF LESS FAVOURABLE TREATMENT) REGULATIONS
2000, REGULATION 10 OF THE FIXED TERM EMPLOYEES (PREVENTION OF LESS FAVOURABLE
TREATMENT) REGULATIONS 2002, SCHEDULE 4 OF THE EMPLOYMENT EQUALITY (SEXUAL
ORIENTATION) REGULATIONS 2003,  SCHEDULE 4 OF THE EMPLOYMENT EQUALITY (RELIGION
OR BELIEF) REGULATIONS 2003, SCHEDULE 5 OF THE EMPLOYMENT EQUALITY (AGE)
REGULATIONS 2006 REGULATION 41 OF THE


 

--------------------------------------------------------------------------------


 


TRANSNATIONAL CONSULTATION OF EMPLOYEES REGULATIONS 1999 AND REGULATION 40 OF
THE INFORMATION AND CONSULTATION OF EMPLOYEES REGULATIONS 2004.


 


23                  LOUISE BROWN BY SIGNING THIS AGREEMENT CONFIRMS TO THE
COMPANY THAT, TO THE BEST OF HER KNOWLEDGE AND BELIEF, THE STATEMENTS SET OUT IN
PARAGRAPH 21 ABOVE ARE CORRECT.


 


24                  THIS AGREEMENT, ALTHOUGH MARKED “WITHOUT PREJUDICE” WILL,
UPON SIGNATURE OF ALL THE PARTIES, BE TREATED AS AN OPEN DOCUMENT EVIDENCING AN
AGREEMENT BINDING ON THE PARTIES.


 


25                  WITHIN THIS AGREEMENT “GROUP COMPANY” MEANS ANY ONE OF THE
COMPANY AND ANY GROUP UNDERTAKING AS DEFINED BY SECTIONS 1162 AND 1163 OF THE
COMPANIES ACT 2006 AND THE “GROUP” HAS THE CORRESPONDING MEANING.


 

Yours sincerely,

 

 

/s/ ROBERT MACKENZIE

 

for and on behalf of Virgin Media Limited

 

 

 

I hereby confirm my acceptance to the above terms.

 

 

Signed:

/s/ HOWARD WATSON

 

Howard Watson

 

 

Dated:  14/04/2009

 

 

I confirm that I am a relevant independent adviser within the meaning of section
203 of the Employment Rights Act 1996 and with a valid policy of insurance or
indemnity in force.

 

Signed:

/s/ LOUISE BROWN

 

Independent Advisor

 

 

Louise Brown

of Halebury Law

3 Wigmore Place

London

W1U 2LN

 

(T): +44 (0) 207 127 2500
(M): +44 (0) 787 96 35 956
(F): +44 (0) 207 990 9200 l.brown@halebury.com

www.halebury.com

 

Dated:  14/04/2009

 

--------------------------------------------------------------------------------


 

[APPENDICES INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------
